DETAILED ACTION
Continuation Sheet (PTOL-37) 
Continuation of 3. The allowed claim(s) is/are: 1-19
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 was submitted with the application on August 27, 2021, wherein, claim 20 have been cancelled and claims 1-19 are allowed due to Examiner’s amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 12/07/2021 by applicants’ representative Anubhav Sharma, Agent, Registration Number 66,434.
 
The application has been amended as follows:
 (Currently Amended) A filter circuit comprising:
	a first switch that includes a first common terminal, a first selection terminal, and a second selection terminal and that exclusively connects the first common terminal to either of the 
	a first signal terminal connected to the first selection terminal, the first signal terminal communicating a first communication signal belonging to a first frequency range, which is a frequency range of a first communication band;
	a second signal terminal connected to the second selection terminal, the second signal terminal communicating a second communication signal belonging to a second frequency range, which is the frequency range of a second communication band exclusively used with the first communication band and which is at least partially overlapped with the first frequency range; and
	a first band pass filter having a first end connected to the first common terminal of the first switch, the first band pass filter using both the first frequency range and the second frequency range as pass bands, wherein
	at least one power amplifier includes a first power amplifier and a second power amplifier,
	at least one low noise amplifier includes a first low noise amplifier and a second low noise amplifier,
	a switch network is provided between the filter circuit and the first power amplifier, the second power amplifier, the first low noise amplifier, and the second low noise amplifier,
	the switch network has a plurality of operation modes at least including a first mode, a second mode, and a third mode,
	the first mode performing switching between connection of a third signal terminal of the filter circuit to the first power amplifier and connection of the third signal terminal thereof to the first low noise amplifier and switching between connection of the first signal terminal of the filter circuit to the second power amplifier and connection of the first signal terminal thereof to the second low noise amplifier,
	the second mode performing switching between connection of the third signal terminal of the filter circuit to the first power amplifier and connection of the third signal terminal thereof to the first low noise amplifier and switching between connection of a fifth signal terminal of the filter circuit to the second power amplifier and connection of the fifth signal terminal thereof to the second low noise amplifier, and
	the third mode performing switching between connection of the first signal terminal of the filter circuit to the first power amplifier and connection of the first signal terminal thereof to the first low noise amplifier and switching between connection of the fifth signal terminal of the filter circuit to the second power amplifier and connection of the fifth signal terminal thereof to the second low noise amplifier.

(Original)  The filter circuit according to Claim 1,
	wherein a duplex mode of the first communication band is Time Division Duplex,
	wherein the duplex mode of the second communication band is Frequency Division Duplex, and
	wherein the first communication band and the second communication band are used exclusively.

3. (Currently Amended)  The filter circuit according to Claim 1, further comprising:
	[[a]]the third signal terminal communicating a third communication signal belonging to a third frequency range, which is the frequency range of a third communication band and which is not overlapped with the first frequency range; and
	a second band pass filter having a first end connected to the third signal terminal, the second band pass filter using the third frequency range as the pass band.

4. (Previously Presented)  The filter circuit according to Claim 1,
	wherein the second communication band includes a transmission frequency range and a 
	a fourth signal terminal communicating a fourth communication signal belonging to a fourth frequency range, which is the other of the transmission frequency range or the reception frequency range of the second communication band; and
	a third band pass filter having a first end connected to the fourth signal terminal, the third band pass filter using the fourth frequency range as the pass band.

5. (Original)  The filter circuit according to Claim 4,
	wherein a second end of the first band pass filter is connected to a second end of the third band pass filter to compose a multiplexer.

6. (Currently Amended)  The filter circuit according to Claim 1, further comprising:
	a second switch that includes a second common terminal, a third selection terminal, and a fourth selection terminal and that exclusively connects the second common terminal to either of the third selection terminal and the fourth selection terminal;
	[[a]]the fifth signal terminal connected to the third selection terminal, the fifth signal terminal communicating a fifth communication signal belonging to a fifth frequency range, which is the frequency range of a fourth communication band;
	a sixth signal terminal connected to the fourth selection terminal, the sixth signal terminal communicating a sixth communication signal belonging to a sixth frequency range, which is the frequency range of a fifth communication band exclusively used with the fourth communication band and which is at least partially overlapped with the fifth frequency range; and
	a fourth band pass filter having a first end connected to the second common terminal, the fourth band pass filter using both the fifth frequency range and the sixth frequency range as the 

7. (Original)  	The filter circuit according to Claim 6,
	wherein a duplex mode of the fourth communication band is Time Division Duplex, and
	wherein the duplex mode of the fifth communication band is Frequency Division Duplex.

8. (Original)  The filter circuit according to Claim 6,
	wherein the fifth frequency range is not overlapped with the third frequency range and the first frequency range.

9. (Previously Presented)  The filter circuit according to Claim 6,
	wherein the fifth communication band includes a transmission frequency range and a reception frequency range that are not overlapped with each other and the sixth frequency range is one of the transmission frequency range or the reception frequency range of the fifth communication band, the filter circuit further comprising:
	a seventh signal terminal communicating a seventh communication signal belonging to a seventh frequency range, which is the other of the transmission frequency range or the reception frequency range of the fifth communication band; and
	a fifth band pass filter having a first end connected to the seventh signal terminal, the fifth band pass filter using the seventh frequency range as the pass band.

10. (Original)  	The filter circuit according to Claim 9,
	wherein a second end of the fourth band pass filter is connected to a second end of the fifth band pass filter to compose a multiplexer.

11. (Original)  	The filter circuit according to Claim 1,


12. (Original)  	The filter circuit according to Claim 3,
	wherein the third frequency range is a frequency range from 2,010 MHz to 2,025 MHz, which is the transmission-reception frequency range of Band 34 in the E-UTRA.

13. (Original)  	The filter circuit according to Claim 4,
	wherein the fourth frequency range is a frequency range from 1,930 MHz to 1,995 MHz, which is a reception frequency range of Band 25 in the E-UTRA.

14. (Original)  	The filter circuit according to Claim 6,
	wherein the fifth frequency range is a frequency range from 2,575 MHz to 2,635 MHz, which is part of the transmission-reception frequency range of Band 41 in the E-UTRA and the sixth frequency range is a frequency range from 2,620 MHz to 2,690 MHz, which is the reception frequency band of Band 7 in the E-UTRA.

15. (Original)  	The filter circuit according to Claim 9,
	wherein the seventh frequency range is a frequency range from 2,500 MHz to 2,570 MHz, which is the transmission frequency band of Band 7 in the E-UTRA.

16. (Original)  	The filter circuit according to Claim 1,
	wherein the first frequency range is a frequency range from 1,805 MHz to 1,880 MHz, which is the reception frequency band of Band 3 in Evolved Universal Terrestrial Radio Access 

17. (Original)  	The filter circuit according to Claim 1,
	wherein the first frequency range is a frequency range from 1,920 MHz to 1,980 MHz, which is the transmission frequency band of Band 1 in the E-UTRA and the second frequency range is a frequency range from 1,930 MHz to 1,995 MHz, which is the reception frequency band of Band 25 in the E-UTRA.

18. (Currently Amended)  	A radio-frequency circuit comprising:
	the filter circuit according to Claim 1; and
	[[at]]the at least one power amplifier and the at least one low noise amplifier are electrically connected to the filter circuit.

19. (Currently Amended)  	A radio-frequency circuit comprising:
	the filter circuit according to Claim 9; and
	[[at]]the at least one power amplifier and the [[at]] least one low noise amplifier are electrically connected to the filter circuit.

20. (Cancelled)  	

Reasons for Allowance
The independent claim 1 is allowed. The following is an examiner's statement of reasons for allowance:
None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the 
wherein
	at least one power amplifier includes a first power amplifier and a second power amplifier,
	at least one low noise amplifier includes a first low noise amplifier and a second low noise amplifier,
	a switch network is provided between the filter circuit and the first power amplifier, the second power amplifier, the first low noise amplifier, and the second low noise amplifier,
	the switch network has a plurality of operation modes at least including a first mode, a second mode, and a third mode,
	the first mode performing switching between connection of a third signal terminal of the filter circuit to the first power amplifier and connection of the third signal terminal thereof to the first low noise amplifier and switching between connection of the first signal terminal of the filter circuit to the second power amplifier and connection of the first signal terminal thereof to the second low noise amplifier,
	the second mode performing switching between connection of the third signal terminal of the filter circuit to the first power amplifier and connection of the third signal terminal thereof to the first low noise amplifier and switching between connection of a fifth signal terminal of the filter circuit to the second power amplifier and connection of the fifth signal terminal thereof to the second low noise amplifier, and
	the third mode performing switching between connection of the first signal terminal of the filter circuit to the first power amplifier and connection of the first signal terminal thereof to the first low noise amplifier and switching between connection of the fifth signal terminal of the filter circuit to the second power amplifier and connection of the fifth signal terminal thereof to the second low noise amplifier.
 
The closest prior art of record (Saji et al. (US 2017/0264336 A1), “FILTER CIRCUIT, FRONT END CIRCUIT, AND MODULE”); 
Saji do not explicitly teach or fairly suggest or render obvious the each and every claimed limitation of the current invention as amended by the applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/NIZAM U AHMED/             Examiner, Art Unit 2461                                                                                                                                                                                           


/KIBROM T HAILU/Primary Examiner, Art Unit 2461